Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III (Claims 17-20) in the reply filed on 10/10/2022 is acknowledged.
Claim Status
The amended claim set filed 10/10/2022 is acknowledged. Claims 17-36 are currently pending. Of those, Claims 17-18 are currently amended, Claims 21-36 are new, and no claims are withdrawn. Claims 1-16 are cancelled. Applicant has chosen to cancel non-elected claims rather than withdraw them from consideration pursuant to 37 CFR 1.142(b).
Claims 17-36 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional applications 63/004,323 and 63/049,030 is acknowledged. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language.
	The examiner has failed to find support for at least the features “Andrographis paniculata extract,” “superoxide dismutase,” and “grapefruit seed extract” in the provisional applications. These features are recited in independent Claims 17, 22, and 30 and their dependent claims. Therefore, an earlier effective filing date cannot be granted. The effective filing date for Claims 17-36 is 02/24/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the statement is attached with this action.
Claim Interpretation
Regarding Claims 26 and 33, the claimed delivery solution comprises or consists essentially of four ingredients: (1) water, (2) sodium chloride, (3) grape juice concentrate, and (4) anti-pathogen solution. The final concentrations of each ingredient are provided in the claim. The grape juice concentrate and anti-pathogen solution appear to have a negligible impact on the salt concentration; therefore, any salt contributed by these ingredients will be ignored when calculating the sodium chloride concentration.
Regarding Claim 30, the claimed solution comprises a single ingredient appears to comprise a single ingredient: the anti-pathogen solution. Said anti-pathogen solution consists essentially of the remaining ingredients, as indicated by the fact that all ingredients in the list are separated from each other by semicolons.
Claim Objections
Claims 22 and 30 objected to because of the following informalities: The claims recite “Andrograhis” instead of “Andrographis.” Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 17, 22, and 30, these claims recite “Andrographis paniculata extract.” However, neither the specification nor the prior art provides a clear definition for what falls within the bounds of the term “extract.” For example, the specification teaches that two (2) grams of Andrographis paniculata extract are allowed to fully dissolve in one (1) liter of 190 proof grain alcohol (ethyl alcohol) at room temperature [0028]. However, it is not clear what features (if any) are required for an object to be considered “Andrographis paniculata extract.” The bounds of the claimed composition cannot be determined because this ingredient is entirely undefined. In contrast to the ambiguity of the “A. paniculata extract”, a reference to an example “glycerin-based grapefruit extract” was provided by the specification in [0069]. Therefore, these claims are rejected as being incomplete for omitting essential elements (the A. paniculata extract), such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claims 18-21 are also rejected by virtue of being dependent on rejected Claim 17. Claims 23-29 are also rejected by virtue of being dependent on rejected Claim 22. Claims 31-36 are also rejected by virtue of being dependent on rejected Claim 30.
Regarding Claims 17, 23, and 30, these claims recite “a peptide-enzyme composite.” These claims are indefinite because it is unclear what peptide(s) and what enzyme(s) are within the metes and bounds of the claim, or whether the applicants intend the claim to refer to any peptide and any enzyme. The claim is also indefinite because it is unclear what structural features are required for the peptide and the enzyme to form a “composite.” It is unclear whether this limitation requires the peptide and enzyme to physically interact with each other in any way, and if they do interact, it is unclear how this interaction would occur (proteins binding to each other, a covalent attachment of some sort, a third object bridging the peptide and enzyme into a larger complex, etc.). Therefore, these claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. Claims 18-21 are also rejected by virtue of being dependent on rejected Claim 17. Claims 24-29 are also rejected by virtue of being dependent on rejected Claim 23. Claims 31-36 are also rejected by virtue of being dependent on rejected Claim 30.
Regarding Claims 26 and 28, Claim 25 recites that the anti-pathogen solution comprises a delivery solution. This defines the anti-pathogen solution as also containing the delivery solution as part of its recipe. Claims 26 and 28 then recite that the delivery solution comprises the anti-pathogen solution. These claims are indefinite because it defines the recipe for the anti-pathogen solution as containing the anti-pathogen solution itself. It is not clear how the anti-pathogen solution could comprise less than 0.75% or less than 0.5% of itself, as recited in Claims 26 and 28. Alternately, these claims are indefinite because the term “anti-pathogen solution” recited in Claims 26 and 28 has unclear antecedent basis. It is unclear whether this term is intended to refer to the anti-pathogen solution of Claim 25, which would cause a paradoxical recipe as laid out above, or whether the term is indented to refer to some other anti-pathogen solution that had not previously been defined. Claims 27 and 29 are also rejected by virtue of being dependent on rejected Claims 26 and 28, respectively.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
First, regarding Claims 17, 23, and 30, the claims recite that the anti-pathogen solutions (or the solution, in Claim 30) comprise a peptide-enzyme composite. However, the applicant has not demonstrated possession of any solutions comprising any particular peptide-enzyme composites.
Possession of a claimed invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing examples of solutions comprising a peptide-enzyme composite. Although the applicant does create a solution according to the provided recipe, the applicant does not demonstrate the presence of any peptide-enzyme composites within said solution.
The applicant also fails to show that the invention was “ready for patenting.” Applicant does not provide distinguishing identifying characteristics sufficient to demonstrate to one skilled in the art that the solution that was reduced to practice does, in fact, contain the claimed peptide-enzyme composites. As laid out in the 112(b) rejection of these claims above, the applicant has not clarified what peptide(s) and or enzyme(s) are present in this composite, or how the peptide and enzyme relate to each other to form the claimed composite. The applicant has also not demonstrated a mechanism by which this composite could be formed, such as by identifying catalyzing enzymes, reaction mechanisms, protein-protein binding sites, or any other identifying characteristics.
Finally, the deficiencies of the specification cannot be remedied by the prior art at the time of filing. The applicant does not identify any references in the prior art that support the presence of this composite, and the examiner did not identify any mechanism known to the art for creating any possible generic “composite” from any generic enzyme and any generic peptide.
In combination, the lack of these elements means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention that comprises any particular peptide-enzyme composites. Therefore, Claims 17, 23, and 30 are rejected for failing to demonstrate possession of the claimed invention. Claims 18-21 are also rejected by virtue of being dependent on rejected Claim 17. Claims 24-29 are also rejected by virtue of being dependent on rejected Claim 23. Claims 31-36 are also rejected by virtue of being dependent on rejected Claim 30.
Second, regarding Claims 21, 24, and 32, the claims recite that the peptide-enzyme composite is capable of inactivating the genome of a pathogen. Claim 21 recites that the pathogen may be Influenza A (H1N1), Gram Positive Bacteria, Gram Negative Bacteria, yeast, and fungi. Claims 24 and 32 recite the pathogen may be SARS-CoV-2 or any pathogen recited in Claim 21.
The requirements for demonstrating possession are laid out in the prior rejection of Claims 17, 23, and 30. Given that the applicant has not demonstrated the existence of any particular peptide-enzyme composites (see rejection of Claims 17, 23, and 30 above), they also have not demonstrated that said composites are capable of having any effect. However, applicant has also failed to demonstrate possession of a composition that is capable of inactivating the genome of a bacterial or fungal pathogen, whether via peptide-enzyme composites or any other mechanism.
The applicant fails to reduce the invention to practice. Although the applicant creates a solution according to the method and demonstrates an anti-viral effect and inactivation of the influenza A virus (see Figure 3 and [0058-0066]), the applicant does not demonstrate any anti-bacterial or anti-fungal effect of their anti-pathogen solution.
The applicant also fails to describe sufficient distinguishing identifying characteristics because applicant has not identified the active agent in their compound. The best support for the active agent of the composition is found in [0022] of the specification: 
“The nano peptides are Cell Penetrating Peptides (CPPs) and carry the nano enzymes into the cells of the body for intracellular efficacy against invading pathogens. The nano size peptide/enzyme team, peptide-enzyme composite, can destroy the ability of microorganisms to reproduce by causing breakage or rearranging chains in nucleic acids (DNA & RNA). This interference creates specific thymine or cytosine dimers in DNA and uracil dimers in RNA which causes permanent inactivation of microbes by causing mutations and/or cell death, and failure to reproduce or repair.” 

The specification does not identify any particular cell penetrating peptides that could would support delivery of an enzyme into a bacterial or fungal cell. The specification does not identify any enzymes that are capable of creating the thymine, cytosine, and/or uracil dimers, nor does it identify enzymes that are capable of inactivating the pathogen genomes through any other mechanism.
Further, a search of the prior art does not remedy this deficiency by identifying enzymes that are capable of forming thymine, cytosine, and/or uracil dimers. The only art found during the Examiner’s search characterized enzymes that can repair dimers caused by ultraviolet or other types of radiation (for example, see the Abstract of Kao et al. 2005; PTO-892).
In combination, the lack of data, lack of a detailed description of the relevant peptide and enzyme, and lack of support from the prior art means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention that composite is capable of inactivating the genome of a pathogen. Therefore, Claims 21, 24, and 32 are rejected for failing to demonstrate possession of the claimed invention. Claims 25-29 are also rejected by virtue of being dependent on rejected Claim 24. Claims 33-36 are also rejected by virtue of being dependent on rejected Claim 32.
Third, regarding Claim 20, the claim recites that the anti-pathogen solution is heat tolerable and shelf-stable for approximately ten (10) years. However, the applicant has not demonstrated possession of a solution with these properties. The requirements for demonstrating possession are laid out in the prior rejection of Claims 17, 23, and 30.
The applicant does not reduce the invention to practice by demonstrating that their anti-pathogen solution retains efficacy after heating the solution and/or being stored for an extended period of time. The applicant also fails to show that the invention was “ready for patenting.” Applicant fails to identify sufficient distinguishing identifying characteristics of the solution to convince one skilled in the art at the time of filing that the claimed solution would have these characteristics despite the lack of evidentiary support. Finally applicant fails to identify prior art that would support their claim. In contrast, many solutions containing enzymes are not heat stable and do not have such a long shelf life. For an example of one enzyme drug, the drug only remains effective for 12 weeks after the bottle is opened, and it loses efficacy above 104°F (see “How should I store CREON™?” section on pg. 10 of the CREON™ package insert; 2009; PTO-892).
In combination, the lack of these elements means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an anti-pathogen solution that is heat-stable and is shelf-stable for approximately 10 years. Claim 20 is rejected for failing to demonstrate possession of the claimed invention.
Fourth, regarding Claims 33, 35, and 36, Claim 30 teaches that the anti-pathogen solution has a required volume of approximately 11 L. Claims 33 teaches that the delivery solution must be at most 0.75% anti-pathogen solution, so the delivery solution must be produced in batches of at least approximately 1466 L at a time (value obtained by calculating: 11 L / 0.0075). Using the same analysis, Claim 35 requires the delivery solution be produced in batches of approximately 8800 L, and Claim 36 requires the delivery solution be produced in batches of at least 2200 L. However, the applicant has not demonstrated the ability to produce delivery solution at an industrial scale, as claimed. The requirements for demonstrating possession are laid out in the prior rejection of Claims 17, 23, and 30.
The applicant does not reduce the invention to practice by demonstrating the production of delivery solution at these scales. Applicant also did not describe sufficient distinguishing identifying characteristics. For example, applicant did not describe any industrial manufacturing pipelines, equipment, or processes which would allow the applicant to produce delivery solution at these scales. Finally, while manufacturing processes exist that would allow the delivery solution to be produced as claimed, applicant did not identify any prior art that would support their claim.
In combination, the lack of these elements means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of a delivery solution formulated as claimed. Therefore, Claims 33, 35, and 36 are rejected for failing to demonstrate possession of the claimed invention. Claims 34 is also rejected by virtue of being dependent on rejected Claim 33.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 21 fails to include all the limitations of the claim upon which it depends. Claim 21 indirectly depends on Claim 17, which recites that the peptide-enzyme composite inactivates the genome of SARS-CoV-2. In contrast, Claim 21 recites that the composite is capable of inactivating the genome of Influenza A (H1N1), Gram Positive Bacteria, Gram Negative Bacteria, yeast, and fungi, but not SARS-CoV-2 as required by parent Claim 17.
Claim 21 also fails to further limit the subject matter of the claim upon which it depends. Claim 21 only recites pathogens which the anti-pathogen solution can inactivate. It appears that this is an inherent feature of the composition described in parent Claim 18 rather than further limiting the composition of the anti-pathogen solution because the specification does not disclose any formulations or features of the anti-pathogen solution that are required for inactivating these types of pathogens.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645           

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645